Citation Nr: 1629455	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in April 2015.

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right ankle disability and bilateral pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates that the Veteran's right knee disability is   not related to service, did not manifest arthritis within one year of service, and is  not proximately caused or aggravated by a service-connected left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to VA's duty to assist, the Veteran's service treatment records are of record.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post-service treatment records and VA examination reports, and has notified the Veteran when such records are unavailable.  The record further reflects that VA attempted to obtain the Veteran's medical records from the Social Security Administration,     but received a response indicating that any such records had been destroyed.  The Veteran was informed of such in an August 2015 Supplemental Statement of the Case.

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was provided with the opportunity to identify any outstanding treatment records, updated VA treatment records were obtained, and    a VA examination was conducted and an opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection for a right knee disability.  He has described initially injuring the right knee during service, and has also alleged that his current right knee disability may be caused or aggravated by his service-connected left knee disability.

As an initial matter, the record reflects that the Veteran has been diagnosed with arthritis of the right knee and underwent a total right knee replacement during the pendency of the appeal.  Accordingly, the Board finds that the Veteran has met the current disability requirement for purposes of establishing service connection.

Having determined that the Veteran has a right knee disability, the remaining question before the Board is whether such disability is related to service or to the service-connected left knee disability.  The Board finds that the most probative evidence is against the claim.

Upon review, the Veteran's service treatment records do document a right knee injury.  Specifically, a record from early July 1954 appears to state "sprain both knee," and directs the Veteran to report back on July 12, 1954, for follow up.         The July 12, 1954 follow-up record notes only "sprain left knee."  Additionally,  while a November 1954 radiographic report seems to indicate findings of minimal osteoarthritic changes in the right knee, the Board finds that such report is labeled "right knee" in error.  Primarily, on the same radiographic report the "examination requested" is of the left knee, of which the Veteran had a history of chronic pain.  Furthermore, a "Dispensary Request for Consultation" dated shortly thereafter notes the injury as occurring first in 1949; the Veteran's left knee injury was noted on entry into service.  A treatment note dated the same day also refers to swelling of the left knee.  A "Consultation Sheet" dated the same day contains "right knee" in typed print, with "right" crossed out and "left" hand-written above.  Accordingly, it is clear that the November 1954 radiographic report refers to the right knee in error, and actually pertains to the Veteran's left knee.  The Veteran's separation examination is silent for right knee complaints, and the Veteran reported upon VA examination in August 2015 that   right knee pain resolved after the in-service injury until many years later.  

To the extent the record does suggest an in-service right knee sprain occurred, the record contains no further evidence of any right knee complaint until a 1977 injury, and no diagnosis of arthritis until much later.  Records of the 1977 injury indicate that the Veteran reported a pre-existing left, but not right, knee injury.  Accordingly, arthritis of the right knee is not shown by the evidence to have manifested in service or within one year following discharge from service.  As such, competent evidence linking the current disability to service or a service-connected disability is needed to substantiate the claim.  

In a January 2011 statement, a Dr. M.M. of the Cleveland Clinic stated that while it is certainly possible that the Veteran's service-connected left knee injury accelerated the development of osteoarthritis in the right knee, it was not possible to say with a reasonable degree of medical certainty that there was a direct causal relationship.  Shortly thereafter, the Veteran underwent VA examination in October 2011 and a VA examiner stated that, as a result of the Veteran's multiple knee injuries and the January 2011 opinion of Dr. M.M., it would be speculative to opine on the etiology of the Veteran's right knee disability.  

The Veteran has submitted a January 2015 private opinion from a Dr. T.H.  Dr. T.H. opined that the Veteran's right knee disability is more likely than not a direct and proximate result of the service-related injury in July 1954, as injuries are known to start arthritic processes that manifest themselves years later.  Dr. T.H. did not, however, provide a sufficient rationale for this opinion which adequately addressed the Veteran's post-service injuries.

Conversely, when the Veteran again underwent VA examination in August 2015, the VA examiner opined that the Veteran's right knee disability less likely than not had onset in service.  In support of the opinion, the examiner provided a thorough review of the Veteran's medical history.  The examiner noted that the Veteran's separation examination was silent for right knee complaints, and that there was no objective continuity of care from the time of service.  There was no indication of a right knee problem until the Veteran's 1977 injury; a June 1969 VA examination noted left knee complaints, but no right knee complaints.  Furthermore, the examiner explained that degenerative arthritis is a part of the normal aging process and the Veteran has diffuse degenerative arthritis, including in the lumbar spine and feet.  The VA examiner also opined that the Veteran's right knee disability was less likely than not caused by or a result of his service-connected left knee disability.  The examiner noted that there was no objective evidence to confirm any aggravation beyond the normal progression,   and cited to prior opinions stating that to allege any such relationship would be  speculative.

The Board notes that the United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence   in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that  of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Upon review, the Board finds that the January 2015 private opinion, which addresses only a direct service connection relationship, and the August 2015 VA opinion are the only medical evidence of record which state definitive opinions; however, the August 2015 VA opinion deserves significantly more probative value.  In contrast to the August 2015 VA examiner, Dr. T.H. did not provide sufficient rationale for the positive opinion provided.  The VA examiner specifically commented on the Veteran's relevant medical history, to include his report of symptoms, and provided a thorough rationale.  See Nieves-Rodriguez v. Peake,     22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  With respect to Dr. M.M.'s January 2011 statement, the Board finds the opinion that it is "certainly possible" that the Veteran's right knee disability is related to his left knee disability is too speculative and equivocal to establish a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

While the Veteran has stated that his right knee disability is related to service and/or the service-connected left knee disability, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his right knee disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of right        knee disability is not competent medical evidence.  Furthermore, while the Veteran submitted several lay statements from friends and family regarding his knee disability, they all describe the 1977 post-service injury.  As such, the Board finds the opinion  of the VA examiner to be significantly more probative than the lay assertions of the Veteran and his friends and family members.  

Thus, for all the foregoing reasons, the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability, is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.


REMAND

Regrettably, further development is warranted before a decision may be rendered in the remaining claims on appeal.  

Pursuant to the Board's April 2015 remand, the Veteran underwent VA examination in August 2015 with respect to his claim for entitlement to service connection for bilateral pes planus.  The evidence demonstrates that the Veteran's pes planus pre-existed service but he has alleged, in part, that it has been aggravated by his service-connected left knee disability.  However, while the examiner provided an opinion as to whether the Veteran's pre-existing pes planus was permanently aggravated by active duty service, the examiner did not provide an opinion as to whether the condition has been permanently aggravated by the service-connected left knee disability.  Accordingly, remand is warranted for an addendum opinion which addresses this theory.  

The Veteran's claims for entitlement to service connection for a right ankle disability and for entitlement to a TDIU are inextricably intertwined with the service connection claim for bilateral pes planus and therefore must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  With respect to the right ankle claim, the January 2015 private opinion described above contains an allegation that the Veteran's right ankle disability may be caused or aggravated by his pes planus.  Accordingly, the claim may not be adjudicated until the pes planus claim is also adjudicated.  The right ankle disability should also be addressed in the addendum opinion.  

Additionally, whether service connection is granted for the other pending claims   may affect whether a TDIU may be granted, both as it pertains to the Veteran's schedular eligibility and the combined effects of disabilities for which service connection has not yet been granted.  As remand is otherwise required, the Veteran should be afforded another opportunity to return an appropriately completed Veteran's Application for Increased Compensation Based on Unemployability (Form 8940).  In this regard the Veteran is advised that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file updated VA treatment records dating since February 2016.

2.  Ask the Veteran again to fully complete a VA       Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Send the claims file to the examiner who conducted the August 2015 foot examination, if available, to obtain an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should provide an opinion as to whether it at least as likely as  not (50 percent probability or greater) that the Veteran's bilateral pes planus has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the service-connected left knee disability, to include a gait disturbance caused by the left knee disability.  If the examiner finds that pes planus    has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt   to quantify the degree of aggravation beyond the baseline level of disability that is due to the left knee disability.  

If, and only if, the examiner opines that bilateral pes planus was caused or has been permanently worsened by the left knee disability, the examiner should also provide an opinion as to whether it is at least as likely as not     (50 percent probability or greater) that any currently diagnosed right ankle disability was (1) caused by; or    (2) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of pes planus.  If the examiner finds any right ankle disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to pes planus.  

A rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit     sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


